[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                       MEMORANDUM OF DECISION RE:  MOTION FOR ATTORNEY'S FEES AND COSTS
The court finds that the subject collision occurred on March 3, 1994. The plaintiff filed standard discovery requests in November 1996. (See No. 116) On July 19, 1999 the plaintiff filed a Motion for Order (No. 128) claiming that the accident report should have been disclosed as a party statement under the standard Practice Book discovery requests. See Connecticut Practice Book form 106.11a. No claim of privilege had been asserted by the defendant in response to these discovery requests.
The defendant is under a continuing duty to disclose material previously requested. Connecticut Practice Book § 13-15. The defendant Coca-Cola argues that it has undergone substantial employee turnover and the police report did not come to light. The defendant's failure to keep track of lawsuits filed against it should not penalize the plaintiff. Accordingly, the court finds that the sum of $750 in attorney's fees is reasonable. The defendant is ordered to pay the plaintiff the sum of $750 as and for attorney's fees and $99.40 in costs.
SANDRA VILARDI LEHENY, J.